Citation Nr: 0924888	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
Veteran's aortic insufficiency, status post valve 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a rating in excess of 30 
percent for aortic insufficiency.

In November 2007, the Veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Newington, RO.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the November 2007 hearing before a Decision Review 
Officer, the Veteran testified that he was currently going to 
Hartford Hospital for cardiac rehabilitation.  He explained 
that it was an exercise program to work to strengthen his 
heart and reduce risk factors of his heart problem.  He 
explained that he was referred to the program by the VA in 
West Haven.  The DRO mentioned getting a release form from 
the Veteran so that the records could be obtained.  The DRO 
then stated that if the Veteran was referred to Hartford 
Hospital, the records would be sent to VA from Hartford 
Hospital.  No records from Hartford Hospital are included in 
the Veteran's claims file and no release form was obtained.

VA has an affirmative duty to obtain the evidence it 
reasonably can that is necessary to substantiate the claim.  
Often, that extends only to government records, such as 
military, labor, and social security records.  See Skoczen v. 
Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  Although the 
records from Hartford Hospital are private treatment records, 
the Board finds that because the Veteran was referred there 
by VA, an attempt should be made to obtain these records 
before the Veteran's claim can be adjudicated.  Also, the DRO 
stated that these records may in fact be in VA's possession.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any recent VA 
treatment records and associate them with 
the Veteran's claims files.

2.  If Hartford Hospital records are not 
included in the VA records, the RO/AMC 
should provide the Veteran with the 
necessary authorization for the release 
of treatment records from Hartford 
Hospital.  The RO/AMC should then obtain 
these records and associate them with the 
claims folders. 

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




